IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-87,447-01



          IN RE STATE OF TEXAS, EX REL. SHAREN WILSON, Relator



              ON PETITION FOR A WRIT OF MANDAMUS
                      IN CAUSE NO. 1287820X1
   IN THE COUNTY CRIMINAL COURT NO. 10 FROM TARRANT COUNTY



       Per curiam.

                                             ORDER

       Relator filed a petition for a writ of mandamus pursuant to the original jurisdiction of this

Court. The petition requests that we issue a writ of mandamus in the underlying case, ordering the

statutory county court to reform its judgment, which ordered less than the full amount of a bail bond,

to reflect the full amount of the bond.

       Relator does not show that she brought this action to the intermediate court of appeals,

therefore the Court denies leave to file the application. See Padilla v. McDaniel, 122 S.W.3d 805

(Tex. Crim. App. 2003); TEXAS GOV ’T CODE §22.221(b)(1)(West 2017)(effective Sept. 1, 2017).
                          2



Filed: October 25, 2017
Do Not Publish